DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al. (8,911,428).  Stroup et al. disclose the invention substantially as claimed. Stroup et al. disclose, at least in figures 1-4A, 14A-14D, and 18B-20 and col. 7, lines 35-56; col. 12, lines 56-67; col. 13, lines 1-42; and col. 20, lines 1-36; a repair instrument usable for a meniscus, .
However, Stroup et al. do not explicitly disclose that the annular body defines two pairs of through holes, wherein each of the two wires extend longitudinally along the flexible shaft through a different one of the two pairs of through holes, wherein the articulating mechanism further comprises a terminal movable member, and wherein each of the two wires extends across a distal face of the terminal movable member and loops back through the terminal movable member to the control mechanism. Cooper et .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al. (8,911,428), and further in view of Stulen et al. (10,172,636). Stroup et al.  in view of Cooper et al. disclose the invention substantially as claimed, but do not explicitly disclose that the control mechanism is further configured to push one wire and pull the other wire at a same time.  Stroup et al. in view of Cooper et al. also do not explicitly disclose a holding mechanism, coupled to the articulating mechanism and configured to prevent the two wires from moving.
Stulen et al. teach, at least in figures 2-1 OB, 16A-16B, 26, and 27 and col. 7, line 2 to col. 8, line 52; col. 10, lines 25-41; and col. 16, lines 4-45; a meniscal repair instrument (10), comprising: a flexible shaft (166, as shown in fig. 3); an articulating 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Stulen et al., to modify the instrument of Stroup et al. in view of Cooper et al. as claimed.  The control mechanism that is configured to push one wire and pull the other wire at a same time would allow the shaft to be moved in opposing arcs of motion. The holding mechanism, coupled to . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al., (8,911,428), and further in view of Mueller (10,136,908). Stroup et al. in view of Cooper et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube, disposed about the flexible shaft, and coupled to the articulating mechanism, the support tube comprising first and second pairs of conduits, wherein each of the two wires is disposed, respectively, in one of the first and second pairs of conduits, and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mueller, to modify the shaft of Stroup et al. in view of Cooper et al., so that it has a movable member support tube as claimed.  Such a modification would allow the instrument to connect to other support tubes (e.g., end effector support tubes) or to accommodate an additional control mechanism and additional wires for moving the shaft in additional arcs of motion.
Claims 14-16, 18, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (9,795,375) in view of Cooper et al. (8,911,428), and further in view of Stulen et al. (10,172,636). Lore et al. disclose the invention substantially as claimed. Lore et al. disclose, at least in figs 2A-2C, 4A-4J, and 7A-7F and col. 7 line 46 to col. 8, line 16; col. 10, lines 38-67; and col. 17, lines 15-36; a meniscal repair instrument, comprising: a flexible shaft (36) formed of plastic (according to col. 9, lines 15-20); a movable member support tube (22) disposed about a portion of the flexible shaft; an articulating mechanism coupled to the movable member support tube comprising wires (according to col. 17, line 23-24); a flexible actuator (34, as shown in fig. 4A-4J) disposed at a distal end of the flexible shaft; a push rod (37, as shown in fig. 7A) disposed in the flexible shaft and the flexible actuator; and a needle portion (36) disposed at a distal end of the flexible actuator to define a distal tip of the meniscal repair instrument, wherein the instrument further comprises a plurality of implants (24) provided within the movable member support, and wherein sutures (26) are attached to the implants are confined within the movable member support tube.
However, Lore et al. do not explicitly disclose that the articulating mechanism comprises: two wires; and a plurality of separately formed, movable members, each of the moveable members having a unitary, annular body disposed about the flexible shaft and coupled in series to one another by the two wires; each wire extending longitudinally along the flexible shaft through of two pairs of hole defined by the annular body, and the annular body defining two pairs of through holes; wherein a coupling portion of one movable member is coupled to a next movable member in the series, wherein the coupling portion defines a plane in which the articulating mechanism 

Stulen et al. teach, at least in figures 2-7 and 16A-16B and col. 8, line 38 to col. 9, line 53 and col. 15, line 23 to col. 16, line 20; an instrument including a movable member support tube (combination of 132 and 134) comprising: two wires (140, 142); and a plurality of movable members (ribs, according to col. 9, lines 9-10) disposed about a flexible shaft (166) and coupled in series to one another by the two wires; a floating wire cradle (combination of 620 and 610) coupled to the two wires (via 602 and 610), the floating wire cradle configured to push one wire and pull the other wire at a same time, wherein the articulating mechanism further comprises: a terminal movable member (136) in which each of the two wires is terminated; wherein the instrument further comprises: a holding mechanism (630), coupled to the articulating mechanism, configured to prevent the two wires from moving, and wherein the wire cradle comprises a thumbwheel (610). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Stulen et al., to modify the instrument of Lore et al. in view of Cooper et al., so that the articulating mechanism and a holding mechanism are configured as claimed. Such modifications would allow controlled deflection of the distal end of the instrument in order to properly position the implants at a surgical site.
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (9,795,375) in view of Cooper et al. (5,916,146), and Stulen et al. (10,172,636), and further in view of Mueller (10,136,908). Lore et al. in view of Cooper et al. and Stulen et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube comprising first and second wire conduits, wherein each of the two wires is disposed, respectively, in the first and second conduits, wherein the first and second wire pairs of wire conduits are disposed 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of wire conduits are positioned 180° from one another about a circumference of the flexible shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mueller, to modify the shaft of Lore et al. in view of Cooper et al., so that it has a movable member support tube as claimed.  Such a modification would allow the instrument to connect to other support tubes (e.g., end effector support tubes) or accommodate, as needed, an additional control mechanism and/or electrical cables.

Response to Amendment
Applicant’s arguments with respect to claims 1, 3-5, 7-11, 14-16, 18-22, and 25 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.